Citation Nr: 1625833	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-04 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for major depressive disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which granted service connection for major depressive disorder effective August 25, 2010, and assigned an initial disability rating of 30 percent.

In November 2012, the Veteran testified at a hearing at the RO before a Decision Review Officer.  A transcript of the hearing is of record.  

Pursuant to her request, the Veteran was also scheduled for a Board video conference hearing in May 2016, but did not report for the hearing.  As she has not provided cause for not reporting or requested another hearing, that request is deemed withdrawn, and the Board will proceed with its review on the present record.  See 38 C.F.R. § 20.702 (d), (e) (2015).

The issue of entitlement to a TDIU due to service-connected major depressive disorder has also been raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Accordingly, that issue has been added to the title page.
The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDING OF FACT

Throughout the period on appeal, the Veteran's major depressive disorder has been characterized by occupational and social impairment with deficiencies in most areas; total occupational and social impairment has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating of 70 percent, but no higher, for major depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.

Regarding the duty to notify, where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, as is the case with the Veteran's claim for a higher initial disability rating for major depressive disorder, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

VA has also fulfilled its duty to assist the Veteran by obtaining identified and available evidence needed to substantiate her claim and affording her multiple VA examinations to assess the severity of her major depressive disorder during the time period in question.  The Veteran was also provided the opportunity to testify at a DRO hearing in November 2012.  There is no evidence that additional examinations are in order or that any relevant records have yet to be requested.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Board will therefore proceed to the merits of the Veteran's appeal.

II.  Increased Initial Rating for Major Depressive Disorder

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1999).  In Fenderson v. West, 12 Vet. App. 119 (1999), however, it was held that the rule does not apply where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson, 12 Vet. App. at 126.

When evaluating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).

Under 38 C.F.R. § 4.130, psychiatric impairment is rated under the General Rating Formula for Mental Disorders ("General Rating Formula").  As relevant here, a 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the General Rating Formula are also associated with objectively observable symptomatology, and the plain language of the regulation makes it clear that a Veteran's impairment must be "due to" those symptoms, and that a Veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, GAF scores must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

Of note here, a GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th. ed., 1994).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Id.  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Id.  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Id.

The Veteran's service-connected major depressive disorder is currently assigned an initial disability evaluation of 30 percent under 38 C.F.R. § 4.130, Diagnostic Code 9434.  She asserted in her substantive appeal (VA Form 9) that her symptoms warrant a 70 percent evaluation.  Following review of the evidence of record, the Board agrees.

Although the VA examiners who evaluated the Veteran in June 2011, August 2013, and January 2015 characterized her symptoms as productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks-the level of impairment contemplated by a 30 percent disability rating-the evidence of record reflects that the Veteran's symptoms of major depressive disorder have included depressed mood, anxiety, memory loss, panic attacks, occasional suicidal ideation, irritability, difficulty concentrating, diminished interest in activities, difficulty in adapting to stressful circumstances, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The Board finds that when reasonable doubt is resolved in the Veteran's favor, such symptoms most closely approximate occupational and social impairment with deficiencies in most areas-the criteria associated with a 70 percent disability rating.  Indeed, several of the symptoms just enumerated are specifically discussed in the criteria for a 70 percent rating and were identified by the VA examiners.  Furthermore, although the Veteran and the examiner both described an improvement in her symptoms during the 2015 VA examination due to positive external circumstances, it is unclear from the record whether that improvement in her symptoms, which were still noted to include depression, anxiety, and disturbances of motivation and mood, would be sustained over time.  Thus, resolving all doubt in her favor, the evidence reflects symptomatology and impairment that most closely approximate the criteria for a 70 percent disability rating throughout the claim period.  To that extent, the claim is granted.

On the other hand, the Veteran's symptoms have not been consistent with total occupational and social impairment such that a 100 percent disability rating is warranted.  In that regard, she has denied delusions, hallucinations, and homicidal ideation, and VA examiners and clinicians have consistently observed her to be alert and oriented in all spheres, without evidence of thought disorder or cognitive decline, and with appropriate grooming and hygiene.  The Board acknowledges that the Veteran described going for days without bathing or caring for herself during treatment in September 2011, that she reported not wanting to get out of bed, get dressed, or do house work during her December 2012 DRO hearing, and that she again reported spending most of her time in bed during treatment in October 2013.  However, the Veteran was observed to be properly dressed and groomed during the September 2011 appointment, and prefaced her description of neglecting to bathe or care for herself by describing feeling discouraged about what she could not do as a result of her physical disabilities, wanting to run away from it all, and having little interest or enjoyment in things.  During her hearing, she explained that sometimes the weather would change and that she would get depressed and stay in bed for 24 hours.  During her treatment in October 2013, she described a lack of energy, motivation, or enjoyment in conjunction with her desire to remain in bed.  Given the circumstances leading to her neglect of self-care and household chores, which she has consistently characterized as resulting from a depressed mood, the Board finds that such neglect most closely approximates a deficiency in mood, to include near-continuous depression affecting the ability to function independently, appropriately and effectively, rather than total occupational and social impairment resulting in an inability to perform activities of daily living.  Additionally, although the Veteran has confirmed that she sometimes experiences suicidal ideation, she has also denied current suicidal ideation on other occasions, and has denied specific plans or intent.  Thus, a persistent danger of self-harm, consistent with the 100 percent rating criteria, has not been shown.  Furthermore, although she has described problems with memory loss and concentration, she has not reported the severity of memory loss described in the 100 percent rating criteria, which contemplates memory loss for names of close relatives, occupation, or her own name, nor has gross impairment in thought processes been observed by clinicians or VA examiners.  Finally, the Veteran was assigned GAF scores ranging from 50 to 65 during the period under review, and such scores also do not suggest total occupational and social impairment. 

In determining that a 70 percent, rather than a 100 percent, disability evaluation is warranted, the Board has considered that the Veteran divorced twice prior to the claim period, and that her current husband testified during the DRO hearing that he worked the night shift in order to get away from the symptoms of the Veteran's major depressive disorder.  It also acknowledges the Veteran's reports of tending to withdraw from others.  However, the Veteran has also described a supportive relationship with her husband, to whom she has been married for over 20 years, that includes participation in hobbies together.  In addition, she has described effective relationships with her children, her siblings, and her mother prior to her passing in 2012.  During her 2015 VA examination, the Veteran reported the birth of her first grandchild in July 2014, and indicated she continued to have adequate support from her family.  She has also described having at least one close friend with whom she maintains regular contact over the phone.  The Board does not find that these interactions with others are consistent with total social impairment.

Although the Veteran has indicated on various occasions, including during her 2011 and 2013 VA examinations, that she stopped working in 2009 primarily due to physical limitations, the Board also acknowledges that some degree of occupational impairment due to her major depressive disorder is evidenced by the record.  However, a finding that the Veteran's psychiatric symptoms cause some degree of occupational impairment does not necessitate a finding of total occupational and social impairment as characterized in the General Rating Formula.  Here, there is simply not a showing of psychiatric symptoms listed for the 100 percent disability rating, or symptoms that are of similar duration, frequency, and severity, that would warrant finding that the Veteran is totally occupationally and socially impaired during the claim period.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).

Finally, the Board again notes that the Veteran has specifically argued in favor of a 70 percent disability rating in connection with her appeal.  However, to the extent she believes she meets the criteria for a 100 percent disability rating, whether a disability meets the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  In this instance, the Board finds that the symptoms the Veteran has consistently described during treatment and during the course of this claim, as well as the symptoms documented during treatment and VA examinations, meet the schedular requirements for an evaluation of 70 percent, but no higher, as explained and discussed above.

The Board has considered the applicability of the benefit of the doubt doctrine in reaching these conclusions.  However, to the extent that the Veteran's claim for an increased initial rating for major depressive disorder is being denied, the Board finds that the preponderance of the evidence is against a rating higher than that assigned herein.  See 38 U.S.C.A. § 5107 (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Extraschedular Consideration

The Board has also considered whether the Veteran's major depressive disorder presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  

The threshold factor is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 111, 118 (2008) aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Here, the rating criteria accurately describe the Veteran's disability level and symptomatology level, and her symptoms are well within the criteria associated with a rating of 70 percent, which is not the highest rating available.  Moreover, the Board considered all psychiatric symptomology in determining the Veteran's functional impairment, not just the symptoms listed in the rating criteria.  See Mauerhan, 16 Vet. App. 436.

In short, as the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation for major depressive disorder-the only disability for which the Veteran is service-connected-is, therefore, adequate, and referral of the claim for extraschedular consideration is not warranted.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (citing Thun, 22 Vet. App. 111.).


ORDER

An initial rating of 70 percent, but no higher, for major depressive disorder is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

As already discussed, the issue of entitlement to a TDIU has been reasonably raised by the record.  Rice, 22 Vet. App. at 453.  However, that issue has undergone no preliminary notice and/or evidentiary development to date.  Accordingly, the matter must be remanded to initiate this due process.  See 38 C.F.R. § 4.16 (2015).  In addition, as the Veteran has not been afforded a VA examination that addresses whether her service-connected major depressive disorder precludes her from obtaining and maintaining substantially gainful employment, the Board finds that such an examination would aid in adjudication of the claim and should be conducted on remand.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter advising her of the information and evidence needed to award a TDIU.  Additionally, send her a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion.

2.  Then, schedule the Veteran for a VA TDIU examination to be conducted by a vocational rehabilitation specialist, if possible, or by an appropriate health care professional.  The entire claims file must be reviewed by the examiner.  Any indicated tests and studies should be conducted and all clinical findings reported in detail.

The examiner should state whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected major depressive disorder, without consideration of her nonservice-connected disabilities, has rendered her unable to secure or follow a substantially gainful occupation since August 25, 2010.  If the Veteran's major depressive disorder does not render her unemployable in a substantially gainful occupation, the examiner is to identify the type or types of employment in which the Veteran would be capable of engaging with her current major depressive disorder, given her current skill set and educational background.

A complete rationale for the opinion rendered must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why that is so.

3.  After completing the requested actions, and any additional action deemed warranted, adjudicate the claim for a TDIU.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and her representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


